Name: Commission Regulation (EEC) No 2023/84 of 12 July 1984 fixing for the last time the amount of aid for oil seeds set provisionally since 1 February 1984
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7 . 84No L 187/58 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2023/84 of 12 July 1984 fixing for the last time the amount of aid for oil seeds set provisionally since 1 February 1984 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, by Regulations (EEC) No 1102/84 of 31 March 1984 (l9) and (EEC) No 1103/84 of 31 March 1984 (20), the Council fixed, for the 1984/85 marketing year, the target prices and the monthly increases in the target price and in the intervention price for oil seeds respectively ; whereas, following this fixing, it has become apparent that it is necessary to alter the amounts of aid fixed provisionally, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), and in particular Article 27 (4) thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas in Regulations (EEC) No 253/84 of 31 January 1984 (3), (EEC) No 330/84 of 8 February 1984 H, (EEC) No 381 /84 of 15 February 1984(0, (EEC) No 468/84 of 23 February 1984 (*), (EEC) No 533/84 of 29 February 1984 f), (EEC) No 610/84 of 8 March 1984 (8), (EEC) No 677/84 of 15 March 1984f), (EEC) No 745/84 of 22 March 1984 (10), (EEC) No 785/84 of 27 March 1984 ("), (EEC) No 829/84 of 30 March 1984 (,2), (EEC) No 944/84 of 5 April 1984 (13), (EEC) No 1013/84 of 12 April 1984 (l4), (EEC) No 1079/84 of 18 April 1984 ( 15), (EEC) No 1132/84 of 25 April 1984 ( l6), (EEC) No 1192/84 of 30 April 1984 ( 17) and (EEC) No 1240/84 of 3 May 1984 (,8) the Commis ­ sion fixed provisionally the amount of aid for oil seeds ; whereas this provisional fixing was made neces ­ sary by the absence of the Regulation fixing the target prices and of the Regulation fixing the monthly increases in the target price and in the intervention price for oil seeds valid for the 1984/85 marketing year ; The amounts of aid in the case of advance fixing for colza and rape seed appearing in the Annexes to Regulations (EEC) No 253/84, (EEC) No 330/84, (EEC) No 381 /84, (EEC) No 468/84, (EEC) No 533/84, (EEC) No 610/84, (EEC) No 677/84, (EEC) No 745/84 and (EEC) No 785/84 and in the case of colza, rape and sunflower seed appearing in the Annexes to Regu ­ lations (EEC) No 829/84, (EEC) No 944/84, (EEC) No 1013/84, (EEC) No 1079/84, (EEC) No 1132/84, (EEC) No 1192/84 and (EEC) No 1240/84 shall, as from the date of entry into force of each of these Regulations, be fixed finally at the amounts listed in the tables annexed hereto . (') OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 150, 6. 6 . 1984, p. 5 . b) OJ No L 30, 1 . 2. 1984, p. 29 . Article 2 4) OJ No L 38, 9 . 2. 1984, p. 20 . Ã  OJ No L 46, 16 . 2. 1984, p . 31 . &lt;) OJ No L 53, 24. 2. 1984, p . 31 . ^ OJ No L 60, 1 . 3 . 1984, p . 30 . «) OJ No L 67, 9 . 3 . 1984, p . 38 . ») OJ No L 73, 16 . 3 . 1984, p . 61 . ,0) OJ No L 79, 23 . 3 . 1984, p . 13 . ") OJ No L 85, 28 . 3 . 1984, p . 33 . 12) OJ No L 88, 31 . 3 . 1984, p . 36. 13) OJ No L 96, 6 . 4 . 1984, p . 31 . 14) OJ No L 101 , 13 . 4. 1984, p . 30 . 15) OJ No L 106, 19 . 4. 1984, p. 15. ¢') OJ No L 109, 26 . 4 . 1984, p . 16 . ,7) OJ No L 115, 1 . 5 . 1984, p . 39 . I8) OJ No L 118 , 4. 5 . 1984, p . 20 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. H OJ No L 113, 28 . 4 . 1984, p. 8 . H OJ No L 113, 28 . 4. 1984, p . 10 . 14. 7. 84 Official Journal of the European Communities No L 187/59 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1984. For the Commission Poul DALSAGER Member of the Commission No L 187/60 Official Journal of the European Communities 14. 7 . 84 ANNEX A. Amount of the subsidy (or colza and rape seed (ECU/100 kg) Regulation (EEC) No Date subsidy enteredinto force Amount of the subsidy in the case of advance fixing for the month of : July 1984 August 1984 September 1984 October 1984 253/84 330/84 381 /84 468/84 1 February 1984 9 February 1984 16 February 1984 24 February 1984 2,255 3,320 5,073 6,162 533/84 610/84 677/84 745/84 785/84 1 March 1984 9 March 1984 16 March 1984 23 March 1984 28 March 1984 5,890 5,387 5,445 4,399 3,935 5,890 5,387 5,445 4,399 3,935 829/84 944/84 1013/84 1079/84 1132/84 1 April 1984 6 April 1984 13 April 1984 19 April 1984 26 April 1984 3,443 2,558 2,554 2,438 0,081 4,534 3,384 2,556 2,401 1,791 5,054 3,904 3,076 2,921 2,311 1192/84 1240/84 1 May 1984 4 May 1984 0 0 4,031 0 5,984 5,322 9,324 8,707 B. Amount of the subsidy for sunflower seed (ECU/100 kg) Regulation (EEC) No Date subsidy enteredinto force Amount of the subsidy in the case of advance fixing for the month of : August 1984 September 1984 829/84 1 April 1984 14,063 \ 944/84 6 April 1984 11,326 1013/84 13 April 1984 11,292 1079/84 19 April 1984 12,158 1132/84 26 April 1984 9,461 1192/84 1 May 1984 9,151 10,276 1240/84 4 May 1984 7,823 9,214